Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 1 of 23

 

 

UsDc SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC

DATE FILED: May 26,2020 |
UNITED STATES OF AMERICA,

Plaintiff, OPINION AND ORDER
— against — 18 Civ. 5726 (ER)

RAHSAN A. HAKIM and ADONITAH A.
RAHSAN, d/b/a SUNDIAL HERBAL
PRODUCTS,

Defendants.

 

 

Ramos, D.J.:

 

The United States (the “Government”) brings this action to enjoin defendants Rahsan A.
Hakim (“Hakim”) and Adoniiah A. Rahsan (“Rahsan,” and with Hakim “Defendants”), from
violations of the Federal Food, Drug and Cosmetic Act (the “FDCA”), 21 U.S.C. § 301 et seq.
Specifically, the Government seeks to enjoin Defendants from distributing unapproved new and
misbranded drugs in violation of 21 U.S.C. § 331(a) and (d), and from misbranding drugs held
for sale in violation of 21 U.S.C. § 331(k). Before the Court are cross-motions for summary
judgment pursuant to Federal Rule of Civil Procedure 56. For the reasons set forth below, the
Government’s motion for summary judgment is GRANTED and Defendants’ motion for

summary judgment is DENIED.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 2 of 23

L BACKGROUND

A. Factual Background!

Hakim and Rahsan are a father and son who do business as Sundial Herbal Products
(“Sundial”), an unincorporated entity that Defendants have identified as a partnership, located at
3609 Boston Road, Bronx, New York. Gov’t Stmt., 1. Defendants prepare, pack, and hold
numerous products they describe as tonics, “herbs and roots,” and herbal tea. Jd. 4 4. Hakim has
formulated proprietary blends for the tonics manufactured by Sundial, and is responsible for
manufacturing operations and major financial decisions. /d. Rahsan oversees Sundial with his
father, and is responsible for quality control and sales. Jd. Defendants also own a physical retail
store that shares a building with Sundial, called the Koromantee Health Food Store. Jd. § 10.
Koromantee sells Defendants’ products to other retail stores and to online buyers. Jd. § 11.
Approximately thirty percent of Koromantee’s sales are to out-of-state customers. Id.
Defendants promote their products on their Facebook page, the radio, and their website,
www.sundialherbs.com, where customers can also purchase their products. Jd. Jf 12, 13.

Between October 4 and November 15, 2012, the Food and Drug Administration (the
“FDA”) conducted an inspection of Sundial’s facility (the “2012 Inspection”). Jd. 414. During
the 2012 Inspection, an FDA investigator documented that Defendants were making claims that
their products are intended for use in diagnosing, curing, mitigating, treating, and/or preventing a
wide variety of diseases such as syphilis, asthma, diabetes, cancer, HIV/AIDS, and high blood

pressure. Id. 415. The FDA investigator also collected Defendants’ product labels that made

 

1 The following facts are drawn from the Government’s Rule 56.1 Statement (“Gov’t Stmt.”) Doc. 26, Defendants’
response to the Government’s Rule 56.1 Statement (“Defs.’ Resp.”), Doc. 36, Defendants’ Rule 56.1 Statement
(“Defs.’ Stmt.”) Doc. 37 Ex. A, the Government’s response to Defendants’ Rule 56.1 Statement (“Gov’t Resp.”),
Doc. 43, the Government’s reply to Defendants’ response to the Government’s Rule 56.1 Statement (“Gov’t
Reply”), Doc. 44, and the parties’ supporting submissions. They are undisputed except where otherwise noted.
Additionally, any citation to the parties’ Rule 56.1 Statements incorporates by reference the documents cited therein.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 3 of 23

those claims. Jd. 916. At the conclusion of that inspection, the investigator issued an FDA
Form 483, a report of objectionable conditions that the investigator observed, to Defendants. See
Decl. of Ronald M. Pace (“Pace Decl.”), Doc. 30, Ex. 3 at 7-20. Subsequently, the FDA issued
a warning letter? on March 24, 2013 (the “Warning Letter”), notifying Defendants that they were
marketing unapproved new and misbranded drugs.? Gov’t Stmt., ] 17, 18. The 2013 Warning
Letter provided, among other things, an extensive list of Defendants’ labels making disease
claims*. See Pace Decl., Ex. 2 at 1-2. They include, for instance, claims that a product named
Woman Back Tonic “helps to break up abnormal growths, cysts & fibroids,” and that another
product named Wood and Root Tonic helps with asthma and flu. Jd. Additionally, the Warning
Letter identified six of Defendants’ products whose very names make disease claims, including
“Arthritis,” “Asthma,” “Diabetics,” “Flu-Allergy Hayfever,” “Hepatitis/Liver,” and “Worm &
Parasites." Jd. On June 28, 2013, Sundial sent the FDA a letter in response to the 2013 Warning

Letter.> See Decl. of Rahsan A. Hakim (“Hakim Decl.”), Doc. 48, Ex. 1 at 2.

 

? According to the FDA’s website, a Warning Letter is issued by the FDA as a notification to a manufacturer that it
has significantly violated FDA regulations. Food and Drug Administration, About Warning and Close-Out Letters
(April 29, 2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
letters/about-warning-and-close-out-letters. The letter identifies the violation, makes clear that the company must
correct the violation, and provides directions and a timeframe for the violator to inform the FDA of its plans for
correction, which the FDA subsequently checks for adequacy. Jd.

3 The Warning Letter also identified deficiencies in how Defendants prepared, packed, labeled, or held their
products that made them adulterated and misbranded dietary supplements under the FDCA. Those deficiencies
include: (1) failure to sample the ingredients or subject them to testing or examination to confirm their identity prior
to using them; (2) failure to establish finished product specifications for the identity, purity, strength, and
composition of the products; (3) failure to keep written master manufacturing records for the products; (4) failure to
maintain proper batch records with information such as the identity and weight or measure of each component used;
(5) failure to make and keep written quality control procedures; (6) failure to make and keep written procedures for
the review and investigation of product complaints; (7) failure to maintain equipment or utensils to protect
components and dietary supplements from being contaminated; (8) failure to include nutrition labeling on a
product’s label; (9) failure to declare all of the ingredients on a product’s label; and (10) failure to identify the
products using the term dietary supplement on their labels. Jd.

* According to the FDA, a statement that a certain product is intended for use in diagnosing, curing, mitigating,
treating, and/or preventing a wide variety of diseases is a “disease claim.” See Decl. of Milan 8S. McGorty
(“McGorty Decl.”’), Doc. 29, § 15; see also 21 C.F.R. 101.93(g).

5 In the letter, Hakim generally represented to the FDA that he had made some adjustments regarding product
complaints, equipment maintenance, batch records, declaration of products’ ingredients, and that he would update

3
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 4 of 23

Between January 7 and February 12, 2014, the FDA conducted a second inspection of
Defendants’ facility (the “2014 Inspection”). Gov’t Stmt., § 19. During that inspection, an FDA
investigator observed that Defendants were continuing to make similar claims on their products’
labels. Id. 920. At the end of the 2014 Inspection, the investigator issued another FDA Form
483 to Defendants, noting that Defendants had not corrected the deficiencies previously
identified. Pace Decl., Ex. 1 at 9. In response, Sundial sent a letter to the FDA on April 1, 2014,
explaining its procedure for handling product complaints and detailing the ingredients of some of
its products. See Hakim Decl., {§ 7, 8. According to Defendants, on April 17, 2014, the FDA
responded and confirmed receipt of Sundial’s April 1 letter.° Jd. § 8. One year later, on May 13,
2015, Sundial sent another letter to the FDA stating that it has incorporated some of the FDA’s
prior recommendations regarding “detailed batch record, product complaints log, disclaimer on
the herbal combinations, [equipment] maintenance log.” Jd. ¥ 10.

Between February 7 and 17, 2017, the FDA conducted a third inspection of Defendants’
facility (the “2017 Inspection”), during which an FDA investigator interviewed Rahsan and
Hakim regarding their operations.’ Gov’t Stmt., 921. Rahsan accompanied the FDA
investigator during the inspection, answered questions about the company’s operations, and
identified and provided copies of requested records. Jd. § 23. Meanwhile, Hakim answered
questions relating to Sundial’s manufacturing operations. Id. 22. The FDA investigator

collected records including, but not limited to, product labels and documentation of components

 

his products’ labels. Jd. The letter otherwise contained no mention of the issue of disease claims in Defendants’
products’ labeling. Jd.

® The record does not contain the FDA’s response.

7 The record contains no evidence of communications between the FDA and Defendants from May 14, 2015 to
February 6, 2017.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 5 of 23

and finished products traveling in interstate commerce.® Jd. J] 25-28. At the close of the
inspection, the FDA investigator informed Rahsan that certain of Defendants’ product labels
contained disease claims.’ Jd. 29. Furthermore, the investigator reminded Rahsan that the

FDA brought this issue to Defendants’ attention during both the 2012 and 2014 inspections, as
well as in the 2013 Warning Letter.!° Jd. Rahsan acknowledged that he understood the problem
of having disease claims on product labels and on Defendants’ website, but he did not commit to
correcting either the labels or website. Jd. J 31.

On March 10, 2017, FDA personnel reviewed Defendants’ website, and determined that
it still continued to make disease claims about their products. Gov’t Stmt., § 32. On November
15, 2017, Defendants received a letter from Joon H. Kim, the Acting United States Attorney for
the Southern District of New York, advising that the Government was prepared to file a civil
action and seek a permanent injunction against them, unless Defendants agreed to the entry of a
consent decree! on the proposed terms.!? Hakim Decl., Ex. 1 at 28-29. On January 18, 2018,
Defendants responded and rejected the proposed consent decree. Jd. Ex. 1 at 30-36. Further

review of Defendants’ website, one year later, on March 9 and June 25, 2018 revealed that

 

8 Specifically, the FDA documented that Defendants shipped several finished products, including Wood and Root
Tonic, to North Carolina on February 13, 2017. /d.]27. The FDA further documented that Defendants received
shipments of components from Jamaica that they used in manufacturing their products. See McGorty Decl., J 11.

° The Government compiled a comprehensive list of seventy-four products, along with their labels stating that these
products are intended for use in diagnosing, curing, mitigating, treating, and/or preventing a wide variety of
diseases, including but not limited to HIV/AIDS, cancer, Ebola, and Alzheimer’s disease. See Decl. of Mariton Dos
Santos (“Santos Decl.”), Doc. 27, Appendix 1.

10 Defendants’ response that the FDA Form 483, reports issued at the conclusion of the 2012 and 2014 inspections,
do not identify any labeling violations regarding disease claims, is immaterial. Indeed, Defendants’ response does
not controvert the fact that an FDA investigator brought the issue to Defendants’ attention during the 2012 and 2014
inspections. Moreover, Defendants’ response does not controvert the undisputed fact that their labeling issue was
specifically identified in the 2013 Warning Letter.

1! The record does not contain the proposed consent decree.

12 The letter stated that the FDA had advised the DOJ of Defendants’ violations of the FDCA. /d.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 6 of 23

Defendants’ website continued to contain similar disease claims. Gov’t Stmt., J 33, 34. On
June 25, 2018, the Government commenced the instant action.

On June 27, 2018, two days after commencement of the instant action, Defendants, after
consulting with “competent FDA counsel,” requested that Sundial’s webmaster!’ remove all
active links to Sundial’s website.” Defs’ Stmt. 47. As of June 28, 2018, customers have been
unable to purchase Sundial’s products online.'* Jd. § 8. Instead, customers would be redirected
to a page that reads “We'll be back SOON.” Jd. § 11. Furthermore, Rahsan testified that as of
June 2018, all physical product labels have been removed. See Decl. of Rahsan (““Rahsan
Decl.”), Doc. 39, ¥ 2.

The Government filed the instant motion on January 9, 2020. Doc. 24. On February 27
and 28, 2020, almost eight years after the 2012 Inspection and more than 32 months after this
action was filed, an FDA investigator purchased and photographed, at Defendants’ retail store,
four of the seventy-four products that the FDA had previously identified as containing disease
claims.'> See Decl. of Devon O. Seymour (“Seymour Decl.”), § 4, Ex. 1. Three of the four
products had physical product labels making disease claims, contrary to what Rahsan had
previously represented. Jd. A review of Defendants’ website on February 28 and March 2, 2020
showed that the website continued to contain the same violative claims previously found. See
Supp. Decl. of Lillian C. Aveta (“Aveta Decl.”), ] 3, Ex. 2. The Government detailed these

findings in its reply memorandum of law filed on March 20, 2020 in further support of its motion

 

3 According to Sundial’s webmaster Sylvester Powell, he is responsible for managing and maintaining Sundial’s
website. See Decl. of Sylvester Powell, Doc. 38, { 2.

14 The Government, for purposes of the instant motion, does not dispute that customers have been unable to
purchase Sundial products from its website since June 28, 2018. Gov’t Resp. § 8.

15 A review of Defendants’ website on February 28 and March 2, 2020, showed that it provides directions on how to
get to their retail store. See Aveta Decl., 3, Ex. 1.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 7 of 23

for summary judgment and in opposition to Defendants’ cross-motion. See Doc. 41. On that
day, the Government also produced photographs of the four products purchased and screenshots
of Defendants’ website containing disease claims as attachment to two declarations from the
FDA investigators that made those findings. See Docs. 40, 41, 42.

Upon receipt of the Government’s filings on March 20, 2020, Defendants purportedly
conducted an investigation into their retail store. See Hakim Decl., § 19. Defendants assert that
those three products were “inadvertently overlooked” and contained old product labels, all of
which have been removed as of March 20, 2020. Jd. 49 19, 21. Defendants also instructed that
Sundial’s webmaster remove the pages with disease claims from their website. Jd. J 22.

Lastly, it is undisputed that the FDA’s records contain no approvals for, or even
submissions by Defendants for any new drug application (“NDA”), abbreviated new drug
applications (““ANDA”), or investigational new drug (“IND”) exemption applications, for any of
Defendants’ products. Gov’t Stmt. 4 39. The FDA has also conducted comprehensive searches
of publicly available medical and scientific literature for Defendants’ products and was unable to
identify any published adequate and well-controlled studies demonstrating that any of
Defendants’ products are generally recognized as safe and effective in connection with their
intended uses. Id. { 38.

B. Procedural Background

On June 25, 2018, the Government commenced the instant action to enjoin Defendants
from selling drugs and dietary supplements!* that they claim will treat syphilis, asthma, diabetes,

cancer, AIDS, high blood pressure and other diseases. See Doc. 1, § 1. On September 25, 2018,

 

16 While the Government initially sought to enjoin Defendants from distributing adulterated and misbranded dietary
supplements, it has represented in the instant motion that it no longer seeks that injunctive relief. See Mem. of Law
in Supp. re Mot. for Summ. J. (“Gov’s SJ Mem.”) at 1 n.1.

7
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 8 of 23

Defendants filed their answer. Doc. 9. On January 9, 2020, the Government moved for
summary judgment. Doc. 24. The Government also filed a proposed order entering a permanent
injunction. Doc. 31. On February 20, 2020, Defendants responded and cross-moved for
summary judgment. Docs, 35, 37. On April 3, 2020, Defendants also filed a competing
proposed order for a permanent injunction. Doc. 49. On April 6, 2020, the Court directed the
parties to report if they wished to jointly propose a consent injunction, or indicate that they
intend on standing on their previous submissions. See Doc. 50. Both the Government and
Defendants advised the Court that they wish to stand on their previous submissions. See Docs.
51, 52, 53.

C. The Government’s Proposed Injunction!’

In summary, the Government’s proposed injunction prohibits Defendants from
manufacturing, preparing, processing, packing, labeling, holding, and distributing any drug
unless and until either: (1) an NDA, ANDA, or IND is in effect for their drugs [not included in
Defendants’ proposed injunction]; or (2) they meet various requirements demonstrating
compliance with the FDCA. It also includes various oversight and remedial measures as well as
authorizes the FDA to take actions to verify and ensure compliance.

Specifically, the requirements demonstrating compliance with the FDCA include:

e That Defendants remove from product labels, promotional material, websites, and
social media pages all disease claims.

e That Defendants retain, at their own cost, a qualified, trained, and experienced
drug labeling expert to review and report to the FDA on Defendants compliance
with the issued injunction and FDCA.

e That Defendants, at their own cost, recall and destroy, under the FDA’s
supervision, all drugs manufactured, packed, labeled, held, and distributed from

 

7 Defendants’ proposed injunction largely borrows the language of the Government’s proposed order, while leaving
out several provisions to be noted.
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 9 of 23

2014 through the date the injunction is issued. [Not included in Defendants’
proposed injunction].

That FDA representatives inspect Defendants’ facility to determine its compliance
with the FDCA, and notifies Defendants in writing of their compliance, costs of
which are to be reimbursed by Defendants.

Next, the oversight and remedial measures include:

Within fifteen days of the issuance of the injunction, Defendants shall provide the
FDA with a proposed plan to destroy all unapproved new and misbranded drugs
in Defendants’ possession. Defendants shall complete the destruction under the
FDA’s supervision upon receiving authorization, costs of which shall be borne by
Defendants. [Not included in Defendants’ proposed injunction].

Upon resuming operations, Defendants shall retain an independent person, who
may be the same person as the drug labeling expert mentioned above, to conduct
semiannual audit inspections of their facility and prepare an audit report in
accordance with the requirements specified in the proposed injunction. [Not
included in Defendants’ proposed injunction].

If the audit report indicates any noncompliance with the injunction or FDCA, they
shall be corrected by Defendants within fifteen days of receipt of the report,
unless otherwise notified by the FDA. [Not included in Defendants’ proposed
injunction].

The proposed injunction authorizes the FDA to:

In the event of noncompliance, to notify Defendants in writing and order
Defendants to, among other things, cease manufacturing, preparing, processing,
packing, labeling, holding and distributing any or all drugs, recall at their own
costs any drugs found in violation, to revise aforementioned reports or destruction
plan, and take any other corrective actions as deemed necessary by the FDA to
bring Defendants into compliance. [Not included in Defendants’ proposed
injunction].

Have immediate access to Defendants’ facility and to conduct necessary
inspections without prior notice.

Request a hard or digital copy of Defendants’ labels, promotional materials,
websites, or social media pages. [Not included in Defendants’ proposed
injunction].

Other items include:
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 10 of 23

e Defendants are also required to publicize the injunction to be issued, by posting a
copy in a common area at their facility and any other business location, and
serving it on their officers and employees. [Not included in Defendants’
proposed injunction].

e Defendants are further required to notify the FDA, within fifteen days, of any

changes to the ownership, name, or character of Sundial. [Not included in
Defendants’ proposed injunction].

e Should Defendants fail to comply with any provision of the injunction or the
FDCA, Defendants shall pay to the Government, following the expiration of
fifteen days’ written notice to the FDA, a thousand dollars a day and additional
liquidated damages twice the retail value of any drugs distributed in violation.

e Should the Government bring and prevail a contempt action to enforce the terms
of the order, Defendants shall reimburse the Government all fees and costs
incurred.

Il. LEGAL STANDARD

Summary judgment is appropriate where “the movant shows that there is no genuine
dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the
evidence is such that a reasonable jury could return a verdict for the non-moving party.” Senno
v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing Ser Joint
Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might
affect the outcome of the litigation under the governing law. Jd. The party moving for summary
judgment is first responsible for demonstrating the absence of any genuine issue of material fact.
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party meets its burden, “the
nonmoving party must come forward with admissible evidence sufficient to raise a genuine issue
of fact for trial in order to avoid summary judgment.” Saenger v. Montefiore Med. Ctr., 706 F.
Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation marks omitted) (citing Jaramillo v.
Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

In deciding a motion for summary judgment, the Court must “‘construe the facts in the

10
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 11 of 23

light most favorable to the non-moving party and must resolve all ambiguities and draw all
reasonable inferences against the movant.’” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir.
2011) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)). However,
in opposing a motion for summary judgment, the non-moving party may not rely on unsupported
assertions, conjecture or surmise. Goenaga v. March of dimes birth defects found., 51 F.3d 14,
18 (2d Cir. 1995). To defeat a motion for summary judgment, “the non-moving party must set
forth significant, probative evidence on which a reasonable fact-finder could decide in its favor.”
Senno, 812 F.Supp. 2d at 467-68 (citing Anderson v. Liberty lobby, 477 U.S. 242, 256-57
(1986)).

“When confronted with cross-motions for summary judgment, the Court analyzes each
motion separately, ‘in each case construing the evidence in the light most favorable to the non-
moving party.’” Peterson v. Kolodin, No. 13 Civ. 793 (JSR), 2013 WL 5226114, at *1
(S.D.N.Y. Sept. 10, 2013) (quoting Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir.
2011)); see also Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (“[e]Jach
party’s motion must be examined on its own merits, and in each case all reasonable inferences
must be drawn against the party whose motion is under consideration.”) (Citation omitted). The
Court is not required to resolve the case on summary judgment merely because all parties move
for summary judgment. Morales, 249 F.3d at 121.

Il. DISCUSSION

The Government contends that the undisputed evidence in this case establishes that: (1)
Defendants have introduced unapproved new drugs into interstate commerce in violation of 21
U.S.C. § 331(d); (2) Defendants have caused those drugs to be misbranded while they are held

for sale after shipment of one or more of their components in interstate commerce, in violation of

11
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 12 of 23

21 U.S.C. § 331(k); and (3) Defendants have introduced such misbranded drugs into interstate
commerce, in violation of § 331(a). Specifically, the Government contends that Defendants’
products are “drugs” because Defendants’ website and their physical products labels make
disease claims. In response, Defendants do not dispute that their product labels made disease
claims or that they otherwise violated the FDCA?®, but contend any such labeling, or online or
offline sale of their products have ceased since June 28, 2018. As a result, Defendants aver that
summary judgment must be granted in their favor based on the Government’s failure to prove
that their products are drugs under the FDCA. Furthermore, Defendants contend that its
cessation of sale and unlawful labeling of its products removes the need for any injunctive relief.
The Court disagrees.

A. Defendants’ Products are Drugs Under the FDCA

The FDCA broadly defines “drug” as including any product “intended for use in the
diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals.” 21 U.S.C. §
321(g)(1)(B). Whether a product is a “drug” under the FDCA depends upon its intended use.
See id.; see also United States v. Undetermined Quantities of an Article of Drug Labeled as
“Exachol”, 716 F. Supp. 787, 791 (S.D.N.Y. 1989). The key factor in whether a product may be
regulated as a drug is the “vendor’s intent in the sale of the product to the public.” National
Nutritional Foods Ass’n. v. Mathews, 557 F.2d 325, 333 (2d Cir. 1977) (internal citations
omitted). It is well established that the FDA is not bound by the vendor’s subjective claims of

intent, and that the intended use of a product may be deduced or ascertained from “labeling,

 

18 Tn their papers, Defendants make reference to three inspections that were made of their facility by the New York
State Department of Agriculture and Markets on March 6, 2014, May 27, 2015, December 16, 2016, respectively.
Each inspection resulted in a finding that Defendants were in “substantial compliance” with the New York State
Agriculture and Markets Law. See Hakim Decl., Ex. 1 at 24, 26, 27. Those findings are irrelevant to the instant
action, particularly in light of Defendants’ acknowledgement of their violations of the FDCA.

12
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 13 of 23

promotional materials, advertising, and ‘any other relevant source.’” Jd. at 334 (internal citations
omitted); see also 21 C.F.R. § 201.128.

The FDCA defines “label” as, among other things, “a display of written, printed, or
graphic matter upon the immediate container of any article,” 21 U.S.C. § 321(k), and “labeling”
as “all labels and other written, printed, or graphic matter (1) upon any article or any of its
containers or wrappers, or (2) accompanying such article,” 21 U.S.C. § 321(m). Labeling
includes written materials that are physically attached to the article, but is “not restricted to labels
that are on or in the [transported] article.” Kordel v. United States, 335 U.S. 345, 349-50 (1948);
see also United States v. Guardian Chem. Corp., 410 F.2d 157, 160-61 (2d Cir. 1969). Courts
have found that a product’s website that “supplements and explains” the product constitutes
labeling within the meaning of the FDCA. Kordel, 355 U.S. at 350; see also Sandoval v.
PharmaCare US, Inc., 730 F. App’x 417 (9 Cir. 2018); United States v. Berst, No. 11 Civ. 6370
(TC), 2012 WL 4361408, at *4 (D. Or. Aug. 2, 2012) (citing United States v. Lane Labs USA
Inc., 427 F.3d 219, 223 (3d Cir. 2005)), report and recommendation adopted, 2012 WL 4361559
(D. Or. Sept. 20, 2012).

Classification of a product—even if derived from natural ingredients—as a food does not
preclude its classification as a drug under the FDCA. National Nutritional Foods, 557 F.2d 325
at 334. Indeed, regardless of the physical effect of a product, it will be considered and regulated
as a drug under the FDCA once its labeling and promotional claims suggest intended uses
bringing it within the relevant definition of a drug. See U.S. v. Article of Drug ... “Sudden
Change”, 409 F.2d 734, 739 (2d Cir. 1969); see also 21 C.F.R. § 201.128.

Here, the record establishes that Defendants’ products are drugs under the FDCA. The

labels that the FDA collected during the 2012, 2014, and 2017 inspections and reviews of

13
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 14 of 23

Defendants’ website, indisputably establish that Defendants claimed that their products were
intended for use in diagnosing, curing, mitigating, treating, and/or preventing a wide variety of
diseases. In fact, Defendants admitted as much before the instant action was filed. See Defs’
Resp., 7 15 (admitting that “[d]uring the 2012 Inspection, Defendants were making claims that
their products are intended for use in diagnosing, curing, mitigating, treating and/or preventing a
wide variety of diseases”); Jd. J 16 (admitting that the FDA investigator collected Defendants’
product labels that claimed to be used for diagnosing, curing, mitigating, treating, and/or
preventing a wide variety of diseases); Jd. 4 20 (admitting that “[d]uring the 2014 Inspection, and
FDA investigator documented that Defendants were continuing to make claims that their
products are intended for use in diagnosing, curing, mitigating, treating and/or preventing a wide
variety of diseases”) and; Id. | 24 (admitting that “[s]everal of Defendants’ product labels
collected during the 2017 Inspection stated that such products were intended for use in
diagnosing, curing, mitigating, treating, and/or preventing a wide variety of diseases”).

Now, however, Defendants argue that if there is no labeling, a product cannot be a drug
under the FDCA. Therefore, Defendants aver that the Government cannot prove that their
products are drugs because they have ceased any marketing or labeling of their products since
June 28, 2018, three days after this action was filed. This argument has no merit as a matter of
law or fact. In the first place, the lack of labeling of a product does not preclude a finding that it
is a drug under the FDCA based on its intended use, which may be determined from “any other
relevant source.” See Sudden Change, 409 F.2d at 739 (collecting cases); see also United States
v. Travia, 180 F. Supp. 2d 115, 119 (D.D.C. 2001) (rejecting the argument that nitrous oxide
cannot be a drug, even if balloons in which nitrous oxide was sold contained no labeling or

advertising).

14
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 15 of 23

Moreover, and contrary to Defendants’ assertion, the record shows that they did not cease
marketing or labeling of their products on June 28, 2018. Indeed, Sundial’s website continued to
include disease claims for Defendants’ products well past June 28, 2018. The website also
provided directions to Defendants’ retail store. Thus, a customer can read Defendants’ claims
that their products cure or prevent diseases from their website, and visit their retail store to
purchase such products, as FDA investigators did in February 2020. In any event, courts
regularly use previous labelling as evidence of a drug’s intended use even when there is a later
disclaimer or revised labeling. See Drug labeled as “Exachol”’, 716 F.Supp. at 791. Indeed, by
Defendants’ logic, any manufacturer may avoid liability for past violations of the FDCA by
stopping their challenged activities in response to litigation, which simply cannot be the case.
See City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982) (“It is well settled a
defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its
power to determine the legality of the practice”).

Accordingly, because a product is a drug under the FDCA if it is labeled and marketed as
such, 21 U.S.C. § 321 (g)(1)(B), Defendants’ products are drugs.

B. Violations of the FDCA

Defendants Distributed Unapproved New Drugs

The FDCA prohibits the introduction of unapproved new drugs into interstate commerce.
21 U.S.C. § 331(d). A new drug may not be introduced or delivered for introduction, or caused
to be introduced or delivered for introduction, into interstate commerce unless the FDA has

approved an NDA or an ANDA, or the drug qualifies for an exemption as an IND. 21 U.S.C. §

335(b), (i), G).

15
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 16 of 23

A drug is a “new drug” under the FDCA if it “is not generally recognized, among
experts ... as safe and effective for use under the condition prescribed, recommended, or
suggested in the labeling thereof” and it has been used to a material extent or for a material time
under such conditions. 21 U.S.C. § 321 (p)(1). For a drug to be considered “generally
recognized as safe and effective,” there must be substantial evidence of its effectiveness and
safety for its intended uses. 21 U.S.C. § 355(d); Weinberger v. Hynson, Westcott & Dunning,
Inc., 412 U.S. 609, 629 (1973) (“the hurdle of ‘general recognition’ of effectiveness requires at
least ‘substantial evidence’ of effectiveness for approval of an NDA”).

The exemption of “generally recognized” drug products from the definition of a “new
drug” under the FDCA is a “very narrow one.” Premo Pharm. Labs., Inc. v. United States, 629
F.2d 795, 802 (2d Cir. 1980). The FDA has issued regulations defining “adequate and well-
controlled studies,” 21 C.F.R. § 314.126, which “elaborates” on the substantial evidence test.
Weiberger, 412 U.S. at 649. The Second Circuit Court of Appeals has instructed that the key is
that only pre-existing drug products found through “careful study by scientific experts to have
been generally recognized on the basis of usage and documentation to be safe and effective”
alone qualify for the exemption. Premo, 629 F.2d at 802-03. General unawareness of the
product by experts preclude application of the exemption. Jd. In addition, there must be a
consensus by qualified experts that the drug product is safe and effective for its labeled
indications. Jd. Lastly, that consensus should generally be based on not only “clinical
experience,” but also “publication in the scientific literature.” Jd.

Here, it is undisputed that the FDA has conducted comprehensive searches of publicly
available medical and scientific literature for Defendants’ products and was unable to identify

any published adequate and well-controlled studies demonstrating that any of Defendants’ drugs

16
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 17 of 23

are generally recognized as safe and effective for their intended uses. Given the complete lack of
such studies, there can be no consensus among qualified experts under the substantial evidence
test of the FDCA. Accordingly, Defendants’ drugs are not generally recognized as safe and
effective, and are new drugs.

In addition, the record shows, and Defendants admit, that they do not have any NDA,
ANDA, and IND submissions in the FDA’s records, or any approvals for such submissions with
respect to their products. As such, Defendants’ drugs are unapproved new drugs.

Lastly, the record establishes that Defendants have introduced their drugs into interstate
commerce. Record evidence establishes that thirty percent of their sales were to out-of-state
customers. Defs.’ Resp., § 11; Jd. 427. In addition, the FDA documented during the 2017
Inspection, that Defendants shipped several finished products to North Carolina. For all the
foregoing reasons, Defendants have violated 21 U.S.C. § 331(d), by introducing or causing the
introduction into interstate commerce of unapproved new drugs.

Defendants Drugs are Misbranded

The FDCA also prohibits misbranding of a drug while such article is held for sale after
shipment in interstate commerce. 21 U.S.C. § 331 (k). As relevant to this case, a drug is
misbranded if its labeling fails to bear “adequate directions for use” and is not exempt from this
requirement. The FDA has defined “adequate directions for use” as “directions under which the
layman can use a drug safely and for the purposes for which it is intended.” 21 C.F.R. § 201.5.

The FDCA defines a prescription drug as “[a] drug intended for use by man which
because of its toxicity or other potentiality for harmful effect, or the method of its use, or the

collateral measures necessary to its use, is not safe for use except under the supervision of a

practitioner licensed by law to administer such drug.” 21 U.S.C. § 353 (b)(1)(A). By definition,

17
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 18 of 23

a prescription drug is “not safe for use except under the supervision of a practitioner licensed by
law to administer such drug.” See 21 U.S.C. § 353(b)(1)(A); see also United States v.
Regenerative Scis., L.L.C., 741 F.3d 1314, 1324 (D.C. Cir. 2014). Courts have observed that
prescriptions drugs are presumptively misbranded, because a prescription drug’s label alone
cannot provide adequate instructions under which the layman can use it safely for its intended
purposes. /d (collecting cases). A prescription drug can avoid being mislabeled only by
qualifying for either a regulatory exemption issued by the FDA, 21 C.F.R. § 201.100, or the
statutory exemption under 21 U.S.C. § 353(b)(2). The statutory exemption applies when
licensed practitioners distribute drugs to patients via prescriptions. See 21 U.S.C. § 353(b)(2).
Here, the record shows that many of Defendants’ drugs are intended for treating serious
diseases or conditions such as HIV, cancer, and Ebola, all of which require diagnosis and
management by a physician. See Santos Decl., | 36; see also id., Appendix 1. As such, they are
only safe for use under the supervision of a physician, which brings them within the definition of
prescription drugs. As discussed above, they are presumptively misbranded unless they qualify
for either a regulatory or the statutory exemption, none of which apply here. See United States v.
Articles of Drug ... Rucker, 625 F.2d 665, 675 (5" Cir. 1980); see also United States v. Premo
Pharm. Labs., Inc., 511 F. Supp. 958, 977 n.23 (D.N.J. 1981) (“A drug is misbranded if it is a
prescription drug that is an unapproved new drug, because a prescription drug cannot bear
adequate directions for use required by such statute...and the lack of an approved NDA means
that there is no exemption from the adequate directions of use requirement.”) (citations omitted).
Defendants’ drugs are also misbranded because they lack adequate instructions for lay
use. To begin with, Defendants do not dispute that their products’ labels did not bear adequate

directions for use before the instant action was filed. See Defs.’ Resp., § 37 (claiming that

18
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 19 of 23

Defendants are no longer distributing all physical product labels and stopped online labeling on
June 28, 2018, but not disputing the Government’s allegation that Defendants’ products are
misbranded prescription drugs...do not bear adequate directions for use”). Furthermore, Courts
have held that there can be no adequate instruction for lay use without clinical evidence showing
the “safety and efficacy of the drugs.” United States v. Undetermined Quantities of Articles of
Drug, 145 F.Supp.2d 692, 701-02 (D. Md. 2001). As previously discussed, the FDA is not
aware of any clinical trials or studies establishing that Defendants’ drugs are generally
recognized as safe and effective, which would make it possible to write adequate directions for
their use by lay people.

Accordingly, because their drugs are misbranded, Defendants have violated 21 U.S.C. §
331(a) by introducing them into interstate commerce. In addition, Defendants have violated 21
U.S.C. § 331(k) by causing the shipment of one or more of their components in interstate
commerce, given that they receive components from Jamaica. See McGorty Decl., J 11; see also
Defs.’ Resp., § 25 (Defendant admitting that they received components used in the manufacture
of their products from Jamaica).

C. The Need for Injunctive Relief

Having found that the Government is entitled to summary judgment that Defendants
distributed unapproved new and misbranded drugs, as well as misbranded drugs in violation of
the FDCA, the Court turns to the Government’s requested relief of a permanent injunction.

The FDCA’s overarching goal is to “protect the public health.” See United States v.
Article of Drug... Bacto-Unidisk, 394 U.S. 784, 798 (1969). Injunctive relief“ has been routinely
awarded” under the FDCA, United States v. Syntrax Innovations, Inc., 149 F. Supp. 2d 880, 884

(E.D. Mo. 2001), and is appropriate when the government has demonstrated that defendants have

19
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 20 of 23

violated the applicable statute and that there is some reasonable likelihood that the violations
may recur. See United States v. Diapulse Corp. of Amer., 457 F.2d 25, 28-29 (2d Cir. 1972).
Courts have found that even a single violation may suffice as basis for the government to seek
injunctive relief. See United States v. N.Y.C. Fish, Inc., 10 F. Supp. 3d 355, 369 (E.D.N.Y.
2014). Given the FDCA’s explicit authorization of injunctive relief to restrain violations thereof,
21 U.S.C. § 332(a), the Second Circuit has held that the Government need not show specific
injury to the public because “the statute is, in a sense, an implied finding that the violations will
harm the public.” Diapulse Corp., 457 F.2d at 28.

Here, Defendants’ sole argument is that that their voluntary corrective measures removes
the need for such injunctive relief. It is clear, however, that a court’s power to grant injunctive
relief survives discontinuance of the illegal conduct. United States v. W.T. Grant Co., 345 U.S.
629, 633 (1953). In deciding whether injunctive relief is appropriate after a defendant claims to
have voluntarily cased illegal behavior, it is key that there be some “cognizable danger of
recurrent violation.” Jd. A court may base its decisions on “all the circumstances,” including the
following factors: (1) the bona fides of the expressed intent to comply; (2) the effectiveness of
the discontinuance; and (3) in some cases, the character of the past violations. Id.; see also
EEOC v. KarenKim, Inc., 698 F.3d 92, 100 (2d Cir. 2012) (applying factors “in determining
whether to impose an injunction where a defendant has ceased the offending conduct”).
Defendants’ past record of noncompliance is an important indicator of the likelihood of recurrent
violation. Diapulse Corp., 457 F.2d at 29. Courts should be particularly cautious when faced
with corrective measures that appear to take place in anticipation of or in reaction to legal action.
See United States v. Oregon State Medical Society, 343 U.S. 326, 333 (1952). In order to show a

case is moot such that injunctive relief is not necessary, Defendants must bear the “heavy”

20
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 21 of 23

burden to establish that “there is no reasonable likelihood that the wrong will be repeated.” W.T.
Grant Co., 345 U.S. at 623; see also Iron Arrow Soc’y v. Heckler, 464 U.S. 67, 72 (1983)
(“Defendants face a heavy burden to establish mootness in such cases because otherwise they
would simply be free to return to old ways after the threat of a lawsuit has passed.” (quotation
omitted)).

Applying the above-mentioned principles, the cognizable danger of future violations is
clear in the present case, and a permanent injunction is thus appropriate. Here, Defendants only
took partial corrective measures in response to the threat of litigation. Furthermore, Defendants’
history of repeated violations and failure to make corrections despite multiple warnings from the
FDA indicates a complete lack of “bona fides of the expressed intent to comply” with the law.
W.T. Grant Co., 345 U.S. at 633. Indeed, even as recently as two months ago, FDA investigators
observed on Defendants’ website that they continue to make claims that their products are
intended for use in treating or preventing diseases. Defendants’ past violations are also
egregious, as they made claims that their products could cure cancer, HIV, and Ebola, among
other serious diseases. Lastly, absent injunctive relief, nothing prevents Defendants from
returning to their old ways. See Federal Trade Commission. v. Cuban Exch., Inc., No. 12 Civ.
5890, 2014 WL 3756358, at *4 (discussing how defendants’ website was only taken down in
response to court’s issuance of a temporary restraining order and preliminary injunction, and
absent permanent relief, there was “nothing to stop defendants from obtaining new websites and
continuing their scheme”). Indeed, given the number of past warnings to Defendants over a
period of eight years, they cannot satisfy the burden to establish that there is no reasonable
likelihood that the wrong will be repeated. Accordingly, injunctive relief is warranted on the

facts of this case.

21
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 22 of 23

D. Entry of Permanent Injunction

The FDCA provides the FDA with “broad authority” in safeguarding public health and
safety from “products not proven to be safe and effective for their alleged uses.” See United
States v. Blue Ribbon Smoked Fish, Inc., 56 F. App’x. 542, 543 (2d Cir. 2003). An injunction
under the FDCA may “sweep broadly” as needed to prevent violations that appear likely to recur.
Diapulse Corp., 457 F.2d at 29. Given the well-established principle that one “can have no
vested interest in a business activity found to be illegal,” the party against whom an injunction is
granted under the FDCA may not object on the basis that it would “put him out of the business.”
Id. (internal citations omitted). Defendants’ expressed intention not to continue violative
conduct does not eliminate the need for an injunction. See Twentieth Century Fox Film Corp. v.
Marvel Enters., 155 F. Supp. 2d 1, 48-49 (S.D.N. Y. 2001) (finding that even if violative conduct
had ceased, that “an award of preliminary relief is not moot” as “defendants have not provided
the Court with a consent injunction or other enforceable assurance that their alleged infringement
will not be repeated”). Nevertheless, the Court also bears in mind that injunctive relief should be
“narrowly tailored to fit specific legal violations,” and should not inflict “unnecessary burdens on
lawful activity.” Blue Ribbon Smoked Fish, Inc., 56 F. App’x. at 543 (internal citation omitted).

The Court is satisfied that the Government’s proposed injunction is indeed tailored to
Defendants’ violations of the FDCA as determined above. Indeed, orders containing nearly
identical terms have been routinely entered by courts. See e.g., United States v. N.Y.C. Fish,
Inc., No. 13 Civ. 2909 (RRM), 2014 WL 1343246 (E.D.N.Y. Apr. 3, 2014); United States v.
Blue Ribbon Smoked Fish, Inc., 179 F. Supp. 2d 30, 50 (E.D.N.Y. 2001), aff'd in part and

vacated in part, 56 F. App’x 542, 542-44 (2d Cir. 2003).

22
Case 1:18-cv-05726-ER Document 54 Filed 05/26/20 Page 23 of 23

As noted above, Defendants raised, for the first time in their reply brief, the possibility
that they would agree to an entry of a consent injunction, in the form that they proposed.
However, the parties have represented that they have not been able to come to an agreement, and
that they intend on standing on their previous submissions. In any event, after a close
comparison of the parties’ competing proposed injunctions, the Court finds that the
egregiousness of Defendants’ history of violative conduct weighs heavily in favor of adoption of
the Government’s proposal. Accordingly, the Court will issue an order entering the
Government’s proposed injunction.

IV. CONCLUSION

For the foregoing reasons, the Government’s motion for summary judgment and
injunctive relief is GRANTED, and Defendants’ motion for summary judgment is DENIED.
The Clerk of the Court is respectfully directed to terminate the motions, Docs 24 and 37.

It is SO ORDERED.

Dated: May 26, 2020
New York, New York

Edgardo Ramos, U.S.D.J.

 

23
